COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



CHRISTOPHER DEMOUCHETTE,


                            Appellant,

v.

BOB JOHNSON, SENIOR PARTNER,  
PAROLE AND PROBATION SERVICES
INC.,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00037-CV

Appeal from the

298th Judicial District Court

of Dallas County, Texas 

(TC# 06-02708-M) 


MEMORANDUM  OPINION

	This appeal is before the Court on its own motion for determination whether it should be
dismissed for lack of jurisdiction.  See Tex.R.App.P. 42.3.  The trial court dismissed the case
underlying this appeal for want of prosecution on November 28, 2006.  Although Appellant filed
a motion to reinstate on January 8, 2007, the motion was untimely.  See Tex.R.Civ.P. 165a(3)(a
motion to reinstate is due within thirty days of the date the order of dismissal is signed).  
Consequently, Appellant's notice of appeal was due December 28, 2006, thirty days after
dismissal order was signed.  See Tex.R.App.P. 26.1.  Appellant filed a notice of appeal on
December 10, 2007.
	This Court possesses the authority to dismiss an appeal for want of jurisdiction after
giving proper notice to all parties.  See Tex.R.App.P. 42.3.  On January 14, 2008, the clerk of the
Court notified Appellant that this Court may not have jurisdiction over this appeal because it
appeared the notice of appeal was not timely filed.  Appellant was advised that this appeal would
be dismissed unless any party could show cause for continuing the appeal within ten days from
the date of receipt of the Court's notice.  Appellant has not responded.
	Because the notice of appeal was filed more than thirty days after judgment it is untimely
and failed to perfect the appeal.  See Tex.R.App.P. 26.1, 25.1(b).  Accordingly, we dismiss this
appeal for want of jurisdiction.  See Tex.R.App.P. 42.3(a).


February 28, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.